— Order unanimously reversed on the law without costs, motion granted and complaint *1005dismissed. Memorandum: In this action pursuant to the Federal Employers’ Liability Act, plaintiffs claim for noise-induced occupational hearing loss accrued in May of 1986 when plaintiffs hearing problem first manifested itself and he suspected that his employment was a cause (see, United States v Kubrick, 444 US 111, 120-123; Urie v Thompson, 337 US 163, 169-170; Fries v Chicago & Northwestern Transp. Co., 909 F2d 1092, 1095; Lechowicz v Consolidated Rail Corp., 190 AD2d 998 [decided herewith]; cf., Guiher v South Buffalo Ry. Co., 190 AD2d 997 [decided herewith]). Because this action was commenced more than three years from the date of accrual (see, 45 USC § 56), Supreme Court erred in failing to dismiss plaintiffs complaint as time-barred. (Appeal from Order of Supreme Court, Erie County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.